             Case 2:20-mc-00019-RSL Document 7 Filed 08/10/20 Page 1 of 2



 1                                                         The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                            NO. 2:20-MC-00019-RSL
11
                             Plaintiff,                         (2:00-CR-0157-1)
12
             vs.                                          Order Terminating
13                                                        Garnishment Proceeding
     AMAL AINAB,
14
             Defendant/Judgment Debtor,
15
           and
16
     LA MEXICANA,
17
                             Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that La

25   Mexicana is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                UNITED STATES ATTORNEY’S OFFICE
                                                                              700 STEWART STREET, SUITE 5220
     (USA v. Amal Ainab and La Mexicana, USDC#: 2:20-MC-00019-RSL/2:00-CR-           SEATTLE, WA 98101
     0157-1)1                                                                        PHONE: 206-553-7970
             Case 2:20-mc-00019-RSL Document 7 Filed 08/10/20 Page 2 of 2



 1          Dated this 10th day of August, 2020.
 2
 3                                                   A
                                                     Robert S. Lasnik
 4                                                   United States District Judge
 5   Presented by:
 6
     s/ Kyle A. Forsyth
 7   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                UNITED STATES ATTORNEY’S OFFICE
                                                                              700 STEWART STREET, SUITE 5220
     (USA v. Amal Ainab and La Mexicana, USDC#: 2:20-MC-00019-RSL/2:00-CR-           SEATTLE, WA 98101
     0157-1)2                                                                        PHONE: 206-553-7970
